Per Curiam.

There is no evidence of an actual and specific levy on the cow in question, by the deputy sheriff, during one year after the execution came into his hands. The execution was issued in April, 1810, and the plaintiff below purchased the cow of Morton, in April, 1811, and during the year 1810, Morion owned two cows. There is no ground for an inference, that Ball purchased the cow with any fraudulent intent, or for the purpose of defeating the execution. He gave a fair price, and the question is, shall the simple fact of an execution, lying dormant in the sheriff’s hands for a year, and without evidence of *133•sny thing like an actual levy on the chattels, by taking an invento•y, by designation, or otherwise, bar a sale of a specific chattel by the debtor? To carry the lien so far, would be a very inconvenient check to the circulation of property. (8 Johns. Rep. 452.) Though the delay on the part of the sheriff may have been- by agreement of the parties to the execution, and without any fraudulent intent on their part, yet third persons have a right to presume the execution satisfied, or as expired, unless the knowledge of an actual seizure be brought home to the purchaser. Here is no proof that any seizure was ever made; and upon the whole, the judgment below ought to be affirmed.
Judgment affirmed.